Order entered June 25, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00454-CR

                    EX PARTE WILLIAM THOMAS NICHOLAS, JR.

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MC15-A0588-L

                                           ORDER
       This appeal is set for submission, without argument, on July 3, 2015. By order dated

May 20, 2015, we ordered the Dallas County Clerk to send appellant copies of the clerk’s

records and supplemental clerk’s records in paper format so that he may prepare his brief. On

June 5, 2015, we ordered the Dallas County Clerk to file, by June 10, 2015, a supplemental

clerk’s record containing the document entitled “Court’s Supplemental Order and Findings of

Fact and Conclusions of Law” that reduces to writing the trial court’s ruling on appellant’s

application for writ of habeas corpus. To date, we have not received the supplemental clerk’s

record. We now have before us appellant’s June 23, 2015 objection to the appeal proceeding to

submission on July 3, 2015 because he has not received any volumes of the clerk’s or

supplemental clerk’s records from the Dallas County Clerk. We will treat this as a motion to

postpone submission and GRANT the motion.            We ORDER the appeal removed from

submission on July 3, 2015. We will reset the appeal for submission in due course.
       The Court ORDERS John Warren, Dallas County Clerk, to file by 4:00 p.m. on

TUESDAY, JUNE 30, 2015, a supplemental record containing the document entitled “Court’s

Supplemental Order and Findings of Fact and Conclusions of Law” that reduces to writing the

trial court’s ruling on appellant’s application for writ of habeas corpus. If the supplemental

clerk’s record is not filed by that date, the Court will utilize available remedies to obtain

compliance.

       We further ORDER John Warren, Dallas County Clerk, to send copies, in paper format,

of the clerk’s record and all supplemental clerk’s records, to appellant at the address shown

below, and to provide this Court with written verification, by 4:00 p.m. on THURSDAY, JULY

2, 2015, that he has done so. If the Court has not received the Dallas County Clerk’s verification

by the date specified, the Court will utilize available remedies to obtain compliance.

       Appellant’s pro se brief is due by AUGUST 21, 2015. The State’s brief is due by

SEPTEMBER 21, 2015. After the Court receives appellant’s brief, the parties will be notified

of a new submission date and panel.

       We DIRECT the Clerk to send copies of this order to the Honorable Roberto Canas, Jr.,

Presiding Judge, County Criminal Court No. 10; John Warren, Dallas County Clerk; and the

Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send copies of this order, by first-class mail, to William

Thomas Nicholas, Jr., TDCJ No. 1680033, Clements Unit, 9601 Spur 591, Amarillo, Texas

79107-9606.



                                                     /s/     ROBERT FILLMORE
                                                             PRESIDING JUSTICE